Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis Holland appeals the district court’s order denying Holland’s motion to compel the Government to file a substantial assistance motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons *645stated by the district court. United States v. Holland, No. 1:03-cr-00264-TDS-1 (M.D.N.C. Feb. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.